Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2020

                                     No. 04-20-00371-CV

                     IN THE INTEREST OF L.M., ET AL CHILDREN

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02077
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        Appellant Dad’s brief was due to be filed with this court on September 14, 2020. See
TEX. R. APP. P. 38.6(a). Three weeks after the due date, Dad filed a motion for an extension of
time to file his brief until October 25, 2020.
       Appellant Dad’s motion is GRANTED. His brief is due on October 25, 2020. Any
subsequent motion for extension of time to file the brief will be disfavored. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court